DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectivel y filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SWEET III et al. (US 2017/0295069).
Regarding claim 1, Sweet III discloses a method for managing a measurement parameter for cell handover, performed by an aerial vehicle and comprising:
acquiring, by the aerial vehicle, a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle (p. [0017]-[0018], [0023], [0050]; the processor may determine the altitude of the UAV and an interference metric (i.e., target parameter) based on the determined altitude of the UAV);

performing, by the aerial vehicle, cell handover processing according to the target measurement parameter (p. [0065], lines 1-6 and 12-end; handover is performed based on the handover threshold (i.e., target measurement parameter)).
Regarding claim 2, Sweet III discloses the method of claim 1, wherein the target parameter comprises one or more of: a parameter on an altitude value; a parameter on a number of detected cells other than a presently-accessed cell; a parameter on a number of detected cells, other than the presently-accessed cell and neighbor cells of the presently-accessed cell; and a parameter on an increase speed of a number of detected cells (p. [0023], [0050]; the processor may determine the altitude of the UAV and an interference metric (i.e., target parameter) based on the determined altitude of the UAV).
Regarding claim 3, Sweet III discloses the  method of claim 1, further comprising: receiving a first notification message sent by a base station, the first notification message being used to instruct the aerial vehicle to detect the target parameter (p. [0060], lines 1-12; the UAV may determine the interference metric in response to a message from the communication network).
Regarding claim 7, Sweet III discloses an aerial vehicle, comprising:
a processor, and memory having at least one instruction stored thereon (p. [0078]), wherein the processor (p. [0017]) is configured to:
 acquire a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle (p. [0017]-
determine a target measurement parameter for cell handover according to the target parameter (p. [0065]; the processor of the UAV may adjust a handover parameter (i.e., target measurement parameter) based on the determined altitude, speed/vector, and/or interference metric); and
perform cell handover processing according to the target measurement parameter (p. [0065], lines 1-6 and 12-end; handover is performed based on the handover threshold (i.e., target measurement parameter)).
Regarding claim 8, Sweet III discloses the aerial vehicle of claim 7, wherein the target parameter comprises one or more of: a parameter on an altitude value; a parameter on a number of detected cells other than a presently-accessed cell; a parameter on a number of detected cells, other than the presently-accessed cell and neighbor cells of the presently-accessed cell; and a parameter on an increase speed of a number of detected cells (p. [0023], [0050]; the processor may determine the altitude of the UAV and an interference metric (i.e., target parameter) based on the determined altitude of the UAV).
Regarding claim 9, Sweet III discloses the aerial vehicle of claim 7, wherein the processor is further configured to receive a first notification message sent by a base station, the first notification message being used to instruct the aerial vehicle to detect the target parameter (p. [0060], lines 1-12; the UAV may determine the interference metric in response to a message from the communication network).
Regarding claim 14, Sweet III discloses a non-transitorv computer-readable storage medium (p. [0078]) having at least one instruction stored thereon, wherein the instruction is loaded 
acquiring a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle (p. [0017]-[0018], [0023], [0050]; the processor may determine the altitude of the UAV and an interference metric (i.e., target parameter) based on the determined altitude of the UAV);
determining a target measurement parameter for cell handover according to the target parameter (p. [0065]; the processor of the UAV may adjust a handover parameter (i.e., target measurement parameter) based on the determined altitude, speed/vector, and/or interference metric); and
performing cell handover processing according to the target measurement parameter (p. [0065], lines 1-6 and 12-end; handover is performed based on the handover threshold (i.e., target measurement parameter)).
Regarding claim 15, Sweet III discloses the non-transitory computer-readable storage medium of claim 14, wherein the target parameter comprises one or more of: a parameter on an altitude value; a parameter on a number of detected cells other than a presently-accessed cell; a parameter on a number of detected cells, other than the presently-accessed cell and neighbor cells of the presently-accessed cell; and a parameter on an increase speed of a number of detected cells (p. [0023], [0050]; the processor may determine the altitude of the UAV and an interference metric (i.e., target parameter) based on the determined altitude of the UAV).
Regarding claim 16, Sweet III discloses the non-transitory computer-readable storage medium of claim 14, wherein the instruction is loaded and executed by the processor to implement the method for managing the measurement parameter for cell handover, the method further .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SWEET III et al. in view of YIU et al. (US 2020/0033849).
Regarding claim 6, Sweet discloses the method of claim 1, but does not particularly disclose wherein the measurement parameter comprises a TimeToTrigger.
However, Yiu teaches wherein the measurement parameter comprises a TimeToTrigger (abstract, lines 1-10; p. [0033], [0044], [0045]; a time to trigger TTT is established for an aerial vehicle to avoid premature handover). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sweet with the teachings of Yiu, in order to avoid premature handovers.
Regarding claim 12, Sweet discloses the aerial vehicle of any one of claims 7 to 11 claim 7, but does not particularly disclose wherein the measurement parameter comprises a TimeToTrigger.
Regarding claim 19, Sweet discloses the non-transitory computer-readable storage medium of claim 14, but does not particularly disclose wherein the measurement parameter comprises a TimeToTrigger.
However, Yiu teaches wherein the measurement parameter comprises a TimeToTrigger (abstract, lines 1-10; p. [0033], [0044], [0045]; a time to trigger TTT is established for an aerial vehicle to avoid premature handover). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Sweet with the teachings of Yiu, in order to avoid premature handovers.

Allowable Subject Matter
Claims 4, 5, 10, 11, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643